 



[image_004.jpg]

LOAN MODIFICATION

AGREEMENT



 

This First Loan Modification Agreement (“First Modification”) modifies the Loan
Agreement dated December 1, 2011 (the “Agreement”) regarding a revolving line of
credit in the current maximum principal amount of $19,000,000.00 (the “Loan”)
executed by and among RADIANT LOGISTICS, INC., a Delaware corporation
(“Parent”), RADIANT GLOBAL LOGISTICS, INC., a Washington corporation (formerly
Airgroup Corporation) (“Radiant Global”), RADIANT LOGISTICS PARTNERS, LLC, a
Delaware limited liability company, RADIANT TRANSPORTATION SERVICES, INC., a
Delaware corporation (formerly Radiant Logistics Global Services, Inc.), ADCOM
EXPRESS, INC., a Minnesota corporation, DBA DISTRIBUTION SERVICES, INC., a New
Jersey corporation (“DBA Distribution”), and RADIANT CUSTOMS SERVICES, INC., a
Washington corporation (on a joint and several basis referred to herein as
“Borrower”), and Bank of America, N.A. (“Bank”). Terms used in this First
Modification and defined in the Agreement shall have the meaning given to such
terms in the Agreement. For mutual consideration, Borrower and Bank agree to
amend the Agreement as follows:

 

1.             Definition of EBITDA. The definition of “EBITDA” in
Section 9.4(c) of the Agreement is deleted and replaced with the following:

 

“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, amortization, plus Equity Credits, and other non-cash charges,
plus Allowable Add-Backs, plus Pro Forma Additions from Acquisitions, and less
reduction in future payments of contingent liabilities or plus an increase in
future payments of contingent liabilities. The Pro Forma Additions from
Acquisitions are set forth on Exhibit A attached to the First Modification and
shall be added to EBITDA for the periods indicated thereon.

 

2.             Representations and Warranties. When Borrower signs this First
Modification, Borrower represents and warrants to Bank that: (a) there is no
event that is, or with notice or lapse of time or both would be, an event of
default under the Agreement except those events, if any, that have been
disclosed in writing to Bank or waived in writing by Bank, (b) the
representations and warranties in the Agreement are true as of the date of this
First Modification as if made on the date of this First Modification, (c) this
First Modification does not conflict with any law, agreement, or obligation by
which Borrower is bound, and (d) this First Modification is within Borrower’s
powers, has been duly authorized, and does not conflict with any of Borrower’s
organizational papers.

 

3.             Conditions. This First Modification will be effective when Bank
receives the following items, in form and content acceptable to Bank:

 

(a)           If required by Bank, evidence that the execution, delivery, and
performance by each Borrower of this First Modification and any instrument or
agreement required under this First Modification have been duly authorized.

 

(b)           Payment by Borrower of all costs, expenses, and attorneys’ fees
(including allocated costs for in-house legal services) incurred by Bank in
connection with this First Modification.

 

4.             Other Terms. Except as specifically amended by this First
Modification or any prior amendment, all other terms, conditions, and
definitions of the Agreement, and all other documents, instruments, or
agreements entered into with regard to the Loan, shall remain in full force and
effect.

 

5.             FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 



-1-

 

 

6.             WASHINGTON NOTICE. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, TO EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE
NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

Dated as of May 15, 2012.

 

 

Bank:

 

BANK OF AMERICA, N.A.

 

 

By /s/ Tyler Burkland                                

Tyler Burkland, Vice President

 

 

Borrower:

 

Radiant Logistics, Inc.

 

 

By /s/ Bohn H. Crain                              

Bohn H. Crain, President

 

 



   

Radiant GLOBAL Logistics, Inc. (f/k/a Airgroup Corporation)

 

 

By /s/ Bohn H. Crain                              

Bohn H. Crain, President

 

 



   

Radiant Logistics PARTNERS, llc

 

 

By /s/ Bohn H. Crain                              

Bohn H. Crain, Manager

 

 



   



Radiant TRANSPORTATION SERVICES, INC. (f/k/a Radiant Logistics Global Services,
Inc.)

 

 

By /s/ Bohn H. Crain                              

Bohn H. Crain, President

 

 



   

adcom express, inc.

 

 

By /s/ Bohn H. Crain                             

Bohn H. Crain, President 

 



-2-

 

 

 

DBA DISTRIBUTION SERVICES, inc.

 

 

By /s/ Bohn H. Crain                                   

Bohn H. Crain, President

 

 



 

radiant customs SERVICES, inc.

 

 

By /s/ Bohn H. Crain                                    

Bohn H. Crain, President



 



-3-

 



